 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   MAYA RODRIGUEZ SORENSEN (State Bar No. 250722)
 3   TERESA ALLEN (State Bar No. 264865)
     HADDAD & SHERWIN LLP
 4   505 Seventeenth Street
     Oakland, California 94612
 5   Telephone: (510) 452-5500
     Fax: (510) 452-5510
 6

 7   Attorneys for Plaintiff
     JAMES NEUROTH
 8

 9                                       UNITED STATES DISTRICT COURT

10                                    NORTHERN DISTRICT OF CALIFORNIA

11     JAMES NEUROTH, et al.,
                                                                    Case No. 3:15-CV-03226-RS (LB)
12                Plaintiffs,
                                                                    STIPULATION AND ORDER OF
13       v.                                                         DISMISSAL PURSUANT TO
                                                                    SETTLEMENT AGREEMENT
14     MENDOCINO COUNTY, et al.,                                    BETWEEN PLAINTIFF AND
                                                                    DEFENDANTS CITY OF WILLITS,
15                Defendants.                                       KEVIN LEEF, AND JEFF ANDRADE

16

17

18            This Stipulation and (Proposed) Order is between Plaintiff and Defendants City of Willits,

19   Kevin Leef, and Jeff Andrade. Pursuant to settlement agreement between the parties, and the

20   monetary settlements having been paid, the parties below hereby stipulate and agree to dismiss this

21   matter, with all parties to bear their own costs and attorneys’ fees. The parties further stipulate that

22   United States Magistrate Judge Laurel Beeler shall retain jurisdiction to oversee, and if necessary

23   enforce, the non-monetary terms of the settlement that were placed on the record on January 25,

24   2019, including the following:

25            •    The City of Willits sent Police Officer Christopher Derosio to three-day Crisis

26                 Intervention Team (“CIT”) training in February 2019, and Officer Derosio will provide

27                 CIT training to all sworn staff and the community service officer;

28            •    The City’s long-term goal is eventually to have every staff member attend the CIT
                                      STIPULATION OF DISMISSAL; [PROPOSED] ORDER
                           Neuroth, et al. v. Mendocino County, et al., U.S.D.C. No. 3:15-cv-03226-RS
                                                               1
 1              training;

 2          •   The City has provided body-worn video cameras to all sworn staff, and has amended its

 3              recording policy to state that officers shall, when practicable, record all field contacts

 4              with individuals;

 5          •   The City has revised its training outline for the POST-certified class for arrest and control

 6              to include training on the dangers of prone or maximal restraint and restraint asphyxia,

 7              compression asphyxia, and positional asphyxia, in the perishable skills training for police

 8              officers.

 9                                                             Haddad & Sherwin LLP
10   Dated: May 1, 2019                                        /s/ Julia Sherwin
                                                               Julia Sherwin
11                                                             Attorneys for Plaintiff
12                                                             Perry Johnson Anderson Miller & Moskowitz
                                                                      LLP
13
     Dated: May 1, 2019                                        /s/ Amy S. Winters
14                                                             Amy S. Winters
                                                               Attorneys for City of Willits Defendants
15

16   * Approval of the filing of this document has been obtained from all signatories.
17
     PURSUANT TO STIPULATION, AND FOR GOOD CAUSE, IT IS SO ORDERED.
18

19

20          May 3, 2019
     Dated: _______________                              ________________________________
                                                         HONORABLE RICHARD SEEBORG
21
                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
                                    STIPULATION OF DISMISSAL; [PROPOSED] ORDER
                       Neuroth, et al. v. Mendocino County, et al., U.S.D.C. No. 3:15-cv-03226-RS
                                                           2
